Citation Nr: 1702413	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  09-09 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active military service from September 1960 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO denied an increased rating for the Veteran's service-connected low back strain with degenerative joint disease. 

The Veteran and his spouse testified before the undersigned at an April 2011 hearing conducted at the RO.  A transcript of the hearing is of record.  The record was held open for an additional 60 days to allow the Veteran to submit additional evidence. 

In September 2011, the Board determined that the issue of entitlement to a TDIU had been raised by the record as a part of the increased rating claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded both issues for further development.  A November 2012 rating decision denied entitlement to TDIU.

The Board again remanded the appeal in August 2014 for further development.  In April 2015, the Board issued a final decision on the increased rating claim and again remanded the issue of entitlement to a TDIU.  That matter has now been returned for appellate review. 


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.



CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a March 2012 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, review of the record fails to reveal any deficiency after the RO substantially complied with the Board's remand directives, as discussed below.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999). 

In sum, in its prior remands, the Board directed the RO to send the Veteran a VCAA notice that provided him with the information and evidence necessary to substantiate a claim for a TDIU, attempt to obtain VA and private treatment records, and afford the Veteran a VA examination to address the severity of his service-connected disabilities and their functional impact.  In March 2012, VCAA notice was sent.  In September 2014, the AOJ sent a letter to the Veteran requesting authorization for the additional private records and subsequently requested such records.  Moreover, additional VA treatment dated to June 2016 were associated with the Veteran's electronic record.  

Additionally, the Veteran was afforded VA examinations in July 2012, May 2016 and June 2016 addressing his service-connected disabilities and their functional impact on his employment.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Specifically, such examinations provide a complete description of the functional effects resulting from the Veteran's service-connected disabilities.  In this regard, while the ultimate question of whether a Veteran is capable of substantial gainful employment is not medical one, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the Board accordingly finds no reason to remand for further examination.

Therefore, the Board finds that there has been substantial compliance with the Board remand directives and, therefore, no further remand is necessary.  See Stegall, 11 Vet. App. 268; Dyment, 13 Vet. App. 141.  

Analysis

The Veteran is seeking entitlement to TDIU.  During the April 2011 Board hearing, the Veteran testified that he was unemployed and that he experienced difficulties with his previous employment due to back pain.  In a contemporaneous statement, his spouse also described times when the Veteran's back was pretty bad and he could hardly bend over to bathe himself or get dressed.  Also, when working in the garden, the Veteran had to get on his hands and knees because he could not bend over.  He had a hard time getting out of the car.  She also had to assist him with standing up if he was in a position for a while.

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356   (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran's service-connected disabilities are: diabetic nephropathy associated with diabetes mellitus type II with necrobiosis lipoidica diabeticorum and erectile dysfunction, evaluated as 30 percent disabling; low back strain with degenerative joint disease, evaluated as 20 percent disabling; diabetes mellitus type II with necrobiosis lipoidica diabeticorum and erectile dysfunction, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; meralgia paresthetica, left lower extremity associated with low back strain with degenerative joint disease, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as noncompensable; serous otitis, evaluated as noncompensable; otitis externa, evaluated as noncompensable; hemorrhoids, evaluated as noncompensable; residuals, exploration of left scrotum with evacuation of hematoma and excision of tunica vaginalis and drainage, evaluated as noncompensable; residual, excision right sperm granuloma, evaluated as noncompensable; residual, pilonidal cystectomy, evaluated as noncompensable; and dermatitis, hand and feet, also evaluated as noncompensable.  The Veteran's total combined rating is currently 60 percent.  38 C.F.R. § 4.25.  Thus, the Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU and the Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  

If a Veteran's disability rating does not meet the threshold set forth in 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  For the reasons discussed below, the Board finds that the evidence does not show that he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, and therefore remand for referral to the Director of the Compensation Service for extraschedular consideration is not warranted.  

Although the RO has requested that the Veteran submit a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, to date, the Veteran has not submitted such form.  As such, although it appears that the Veteran retired sometime in 2009 and had previously worked as a truck driver and merchant marine, it is unclear from the record the exact date that the Veteran last worked and in what capacity.  

The evidence of record had been thoroughly reviewed.  In sum, VA and private treatment records note ongoing low back pain and lack of full motion.  VA records also document treatment for his other service-connected disorders.  However, they do not address the functional impact such disorders have on his employment.  

In connection with his increased rating claim for his low back disorder, the Veteran was afforded a VA examination in April 2009 to evaluate the severity of his low back disorder.  The Veteran reported pain and flare-ups at times.  Flexion was limited to 85 degrees out of 90.  The Veteran was able to drive without difficulty and walk two miles.  After examining the Veteran, the examiner noted that there was no effect on the Veteran's occupation as he was retired or on his daily activities.    

On remand, the Veteran was afforded VA examinations in July 2012 to address the functional impairment of his service-connected disabilities.  The examiner found that the Veteran's service-connected skin, kidney, erectile dysfunction and hemorrhoids as well as additional conditions did not impact his ability to work.  

The examiner opined that the Veteran's service-connected low back and diabetes mellitus did cause some limitations in the Veteran's employability.  However, his other service-connected conditions did not impact his ability to work.  The Veteran reported that because he was on insulin, he was unable to be licensed as a truck driver or merchant marine, the jobs he had over the past 20 years.  The Veteran indicated that he could physically do these jobs with his diabetes, but he could not be licensed.  His diabetes otherwise did not render him unemployable either physical or sedentary work.  The Veteran's back pain led him to quitting driving a truck three years ago as he was required to stretch every three hours.  The examiner opined that the Veteran's back condition would limit his ability to work as a truck driver or any position in which he could not stretch his back every three hours.  However, the Veteran's back condition would not prevent him from doing light physical work or office sedentary work.  The Veteran reported that he could still walk three miles a day in about an hour, does physical work on his property, such as clearing brush and cutting down and planting trees, although he did have worse back pain afterwards.  The examiner concluded that the Veteran's service-connected conditions would prevent him from working as a truck driver or merchant marine due to licensing issues, and his back condition would prevent him from driving a truck or doing heavy physical work, but his service-connected disorders did not render him unemployable in a job requiring light physical work or an office, sedentary job.   

Again, on remand, the Veteran was afforded VA examinations again in May and June 2016 to evaluate the functional impairment of his service-connected disorders.  The examiner found that there was no functional impact on the Veteran's employment due to his erectile dysfunction, skin disorder, or kidney disorder.  Further, at this time, with respect to the Veteran's diabetes mellitus, the examiner found that there was no functional impact on the Veteran's employment.  He noted that the Veteran had been on insulin for about 18 months until about a month ago when he decided to try to control his diabetes with oral medication, diet and exercise, which overall seemed to be working.  The Veteran wanted to stop insulin because he did not like taking shots.  

The May 2016 examination report does show that the Veteran's low back disorder impacted his ability to work.  The examiner noted that the Veteran's low back condition would be expected to limit his ability to perform heavy physical labor and occupations requiring twisting of back.  He would be limited to sedentary work.  Further, the Veteran's meralgia paresthetica of the left lower extremity was purely a sensory phenomenon and had no significant detrimental effect on function, occupational or otherwise.  

Significantly, a June 2016 VA clinical record shows that the Veteran was attending college studying for a master's degree in pastoral care and family counseling, indicating an ability to change fields of employment.  

As indicated previously, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib, 733 F.3d 1350.  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore, 26 Vet. App. 376.  In this regard, the functional effects resulting from the Veteran's service-connected disabilities as assessed by 2012 and 2016 VA examiners are highly probative.  

Based on the evidence of record, the Board finds that the Veteran is not unemployable due to his service-connected disabilities.  As noted above, the schedular criteria for a TDIU are not met.  See 38 C.F.R. § 4.16(a).  Furthermore, the preponderance of the evidence is against the Veteran's claim of entitlement to TDIU on an extraschedular basis so as to require referral to the Director of the Compensation Service.  Despite the Veteran's assertions to the contrary, there is no objective evidence that his service-connected disabilities alone preclude him from securing or maintaining substantially gainful employment.  The Board acknowledges that the Veteran has reported being unemployed throughout the pendency of this appeal; however, the VA examiners determined in 2012 and 2016 that the functional effects from his service-connected disabilities would not preclude him from engaging in gainful employment.

In this regard, with the exception of the Veteran's diabetes and low back disorder, there is no evidence that the Veteran's remaining service-connected disabilities impact his ability to work.  Moreover, while the 2012 VA examiner observed some limitations associated with the Veteran's diabetes and low back disorder, the examiner still found that the Veteran would be able to work in light physical or sedentary employment.  Likewise, while functional limitations in connection with the Veteran's back disability were observed, the May 2016 VA examination report does not show that such limitations preclude employment.  The Board finds it significant that the Veteran could still perform all of his activities of daily living as documented in all of the VA examination reports.  Importantly, the record shows that he was still able to perform the physically demanding tasks of working on his property.  The Board also finds it significant that the evidence shows that the Veteran is obtaining a master's degree in in pastoral care and family counseling, which indicates that the Veteran has the educational background for more sedentary type employment.  Pederson v. McDonald, 27 Vet. App. 276, 286 (2015).

In sum, while the examiners observed limitations that impacted the Veteran's ability to work in his usual field, there is no competent medical evidence to support the finding that the Veteran's disabilities, either alone or in combination, preclude his ability to work.  Importantly, the only medical opinions addressing this matter weigh against the claim.  In this regard, all of the examiners indicated that the Veteran could still perform light physical and/or sedentary work even in light of the limitations associated with his service-connected disabilities and provided a rationale for such determinations.  

Furthermore, to the extent that the Veteran and/or his representative have attempted to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran in this specific case nor his representative is shown to possess expertise in medical or vocational matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Rather, while they are competent to describe the Veteran's symptoms from his service-connected disabilities, they are not competent to offer an opinion regarding the functional impact such has on his ability to maintain gainful employment.  Hence, the lay assertions in this regard have no probative value and are outweighed by the more probative medical opinions.  In sum, the competent medical evidence offering detailed specific specialized determinations on the Veteran's functional impairment are the most probative evidence; the medical evidence also largely contemplates the Veteran's assertions concerning his employment and descriptions of symptoms.  

For the foregoing reasons, the Board finds that the Veteran's service-connected disabilities do not preclude substantially gainful employment.  In conclusion, the preponderance of the evidence is against entitlement to a TDIU due to service-connected disabilities and, again, referral to the Director of C&P for extraschedular consideration is not warranted.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b).  


ORDER

A TDIU is denied.  



____________________________________________
D. Martz Ames
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


